Citation Nr: 9908509	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for scar of the right 
palm with ulnar neuropathy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued the 10 percent 
evaluation assigned for a scar of the right palm with minimal 
residuals of injury to the palmar branch of the ulnar nerve.  
During the course of this appeal, the RO recharacterized the 
veteran's disability as a scar of the right palm with ulnar 
neuropathy, and increased the evaluation assigned for that 
disability to 30 percent, effective May 1996.

The record raises the issue of whether the veteran is 
entitled to special monthly compensation under 38 C.F.R. 
§ 3.350(a)(2), based on loss of use of the right hand.  This 
matter is referred to the RO for appropriate action.

The question of whether an extraschedular rating is warranted 
for the veteran's service-connected scar of the right palm 
with ulnar neuropathy is the subject of the REMAND portion of 
this decision.  


FINDING OF FACT

The veteran's scar of the right palm with ulnar neuropathy 
does not cause severe incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the veteran's scar of the right palm with ulnar 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 
8516 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
scar of the right palm with ulnar neuropathy should be 
increased to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal on a schedular basis, 
and to that extent, that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The RO granted the veteran service connection for residuals 
of an in-service shrapnel wound in March 1953.  This 
disability is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which 
provides, with respect to the major ulnar nerve, for a 40 
percent evaluation for severe incomplete paralysis, and a 30 
percent evaluation for moderate incomplete paralysis. 

Reports of VA examinations conducted in August 1996 and 
February 1997 reflect that the veteran's disability causes 
some loss of motion, weakness, and sensory loss.  In August 
1996, the veteran had dorsiflexion to 30 degrees, palmer 
flexion to 30 degrees, ulnar deviation to 20 degrees, and 
radial deviation to 0 degrees.  These findings indicate that 
the veteran has less than 50 percent of the normal range of 
wrist motion.  See 38 C.F.R. § 4.71, Plate I (1998).  The 
veteran was able to approximate the right thumb with all but 
the 5th fingertip, but was unable to approximate the 
fingertips to the median crease.  Tests showed motor strength 
of 5/5 except for flexion of the right little finger which 
was 4/5 and grasping strength of 3/5 on the right hand and 
5/5 on the left.  He was able to turn door knobs and push and 
pull objects.  He had decreased light touch and pin prick in 
the right median distribution and was positive for Tinel's 
sign on the right.  In addition, a nerve study and x-rays 
revealed that the veteran suffered from carpal tunnel 
syndrome bilaterally and arthritis in the right hand and 
wrist.

A second two-part VA examination in February 1997 resulted in 
similar findings, however the examiner was asked to 
distinguish between those symptoms attributable to the 
service-connected disability, and those symptoms attributable 
to nonservice-connected disorders.  On hand, thumb and 
fingers examination, the same difficulties in approximating 
the fingers to thumb and median fold were observed as in the 
earlier examination, although it was also observed that there 
was an inability to approximate the left hand fingers to the 
median fold to a lesser degree than the right hand.  The 
veteran had lesser strength in the right hand than left.  The 
medical examiner opined that the patient's inability to 
aproximate the tips of the fingers to the median transverse 
fold of the palm was unrelated to the scar on the right palm.  
On peripheral nerve examination, the examiner observed 
hypesthesia and some slight atrophy.  The examiner found that 
there was significant weakness to the right hand grip and 
neurological evidence of both median and ulnar nerve 
impairment.  He attributed approximately 50% of the symptoms 
to carpal tunnel syndrome and median nerve difficulties and 
50% of the symptoms to the service-connected ulnar nerve 
disability.

Although the veteran has some loss of motion, weakness and 
sensory loss in the right hand as described above, he still 
has substantial ability to move and use the right hand.  
Furthermore, it was observed that he also has loss of motion 
on his left hand, which indicates that the right hand loss of 
motion is only partially attributable to the service-
connected disability.  Indeed, the peripheral nerve medical 
examiner opined that 50% of the veteran's right hand 
difficulties were attributable to carpal tunnel and other 
nonservice-connected disorders and 50% to his service-
connected scar of the right palm with ulnar neuropathy.  
Thus, even if the veteran did have symptoms which could be 
characterized as severe paralysis, he would not be entitled 
to an evaluation of 40 percent, because his symptoms are only 
half due to the service-connected disability.  In summary, 
because the veteran's disability, in combination with 
nonservice-connected disorders, is productive of moderate 
incomplete paralysis, an evaluation greater than 30 percent 
is not warranted on a schedular basis.


ORDER

An evaluation in excess of 30 percent for a scar of the right 
palm with ulnar neuropathy is denied.


REMAND

The veteran has alleged that due to his right hand disability 
his hours at work have been reduced from 40 to 30 hours per 
week.  He maintains that his supervisor refuses to let him 
work 40 hours per week on the grounds that he cannot handle 
it.  In light of these contentions regarding work 
interference, the RO should consider the applicability of the 
extraschedular provision, 38 C.F.R. § 3.321(b)(1), to the 
veteran's disability.  The RO also should advise the veteran 
of the opportunity to provide employment records or other 
evidence to substantiate his claim that his disability has 
interfered with his employment.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).

Based on the foregoing, this case is REMANDED to the RO for 
the following action.

1.  The RO should afford the veteran the 
opportunity to furnish employment records 
and other evidence to support his claim 
that his scar of the right palm with 
ulnar neuropathy has caused marked 
interference with his employment.

2.  After completing the above 
development, the RO should determine 
whether the veteran's claim should be 
submitted for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


